Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 03/28/2022.
Claims 1-20 cancelled by the Applicants.
Claims 21-25, 27-32 and 35-39 are amended by the Applicants.
Claims 21-40 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 04/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,162,830 and USPN 11,221,890 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the field of dynamic partitioning of keys based on frequency counters maintained locally and/or global in the distributed computing environment. The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps 
“…distributing, by the master node, the first data set and the second data set to a plurality of slave nodes of the distributed computing system; mapping, by the plurality of slave nodes, the first data set into a first set of key-value pairs and the second data set into a second set of key-value pairs; estimating, by the plurality of slave nodes, using a local frequency counter of each of the plurality of slave nodes, a frequency count for each key in the first set of key-value pairs and the second set of key-value pairs;  determining, by the plurality of slave nodes, whether the estimated frequency count for each key is greater than or equal to a predetermined threshold; and partitioning, by the plurality of slave nodes, each key when the estimated frequency count for the respective key is greater than or equal to the predetermined threshold” as recited in claim 21,
“…distributing, by the master node, the first data set and the second data set to the plurality of slave nodes of the system; mapping, by the plurality of slave nodes, the first data set into a first set of key-value pairs and the second data set into a second set of key-value pairs; estimating, using a local frequency counter of each of the plurality of slave nodes, a frequency count for each key in the first set of key-value pairs and the second set of key-value pairs; determining, by the plurality of slave nodes, whether the estimated frequency count for each key is greater than or equal to a predetermined threshold; and  partitioning, by the plurality of slave nodes, each key when the estimated frequency count for the respective key is greater than or equal to the predetermined threshold.” as recited in claim 28, 
“…distributing, by the master node, the first data set and the second data set to a plurality of slave nodes;  mapping, by the plurality of slave nodes, the first data set into a first set of key-value pairs and the second data set into a second set of key-value pairs; estimating, by the plurality of slave nodes, using a local frequency counter of each of the plurality of slave nodes, a frequency count for each key in the first set of key-value pairs and the second set of key-value pairs;  determining, by the plurality of slave nodes, whether the estimated frequency count for each key is greater than or equal to a predetermined threshold; and partitioning, by the plurality of slave nodes, each key when the estimated frequency count for the respective key is greater than or equal to the predetermined threshold” as recited in claim 15,
 The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:
Sakr, Sherif, et al. "A survey of large scale data management approaches in cloud environments." 
Kallman, Robert, et al. "H-store: a high-performance, distributed main memory transaction processing system." 
Prodan, Radu, and Thomas Fahringer. "Overhead analysis of scientific workflows in grid environments."

The combination of above references does not teach or suggests the limitations as indicated in the reasons for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Satish Rampuria/Primary Examiner, Art Unit 2193